IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                   August 23, 2002 Session

STATE OF TENNESSEE DEPARTMENT OF CHILDREN’S SERVICES v.
                        B.J.A.L.

                       Appeal from the Juvenile Court for Johnson City
                         No. 20,090   Shirley B. Underwood, Judge

                                 FILED SEPTEMBER 19, 2002

                                 No. E2002-00292-COA-R3-JV


The trial court terminated the parental rights of B.J.A.L. (“Mother”) with respect to her minor female
child, R.A.A. (DOB: September 15, 1989). Mother appeals, arguing, among other things, that the
evidence preponderates against the trial court’s determination that there is clear and convincing
evidence to terminate her parental rights. We affirm.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                                Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY, JJ., joined.

Janie Lindamood, Johnson City, Tennessee, for the appellant, B.J.A.L.

Paul G. Summers, Attorney General and Reporter, and Douglas Earl Dimond, Assistant Attorney
General, for the appellee, State of Tennessee Department of Children’s Services.

                                             OPINION

                                                  I.

        On January 17, 1995, the Tennessee Department of Children’s Services (“DCS”) filed a
petition for temporary custody of five-year-old R.A.A. The petition alleges, among other things, that
the Johnson City police found the child in the custody of an intoxicated man and that “knives were
laying around within reach of the child and also a loaded gun.” The police officer on the scene
reported that he had encountered Mother at the scene, that she was also intoxicated, and that she
“would not be a resource for the child.” Upon the filing of the petition, the juvenile court entered
an order placing temporary care and custody of the child with DCS. The child has been in foster care
since her custody was first granted to DCS.
         On July 24, 1997, DCS filed a petition to terminate the parental rights of Mother and R.A.A.
(“Father”).1 Father appeared for the hearing on DCS’s petition and voluntarily relinquished his
rights to the child, whereupon the court terminated all of his parental rights. Following a bench trial,
the court terminated Mother’s parental rights. In the final judgment, entered March 12, 1998, the
trial court found as follows:

                   The Court found that [Mother] is a good and religious person who
                   loves her daughter, but is of limited intellectual functioning and has
                   a paranoid view of other people. That [Mother] attended parenting
                   classes but was unable to benefit from parenting classes, therefore,
                   she was unable to improve, and the Court doubts that she would have
                   the ability to improve in the foreseeable future. That [Mother] does
                   not have the ability to keep her child safe and secure. That [Mother]
                   participated in therapy with [the therapist] at the Mental Health
                   Center, but she has made no progress in therapy and has in fact
                   worsened in some ways. That [Mother’s cousin], who resides with
                   [Mother], is also a good person, but does not have the ability to parent
                   a child. That they live in a nice home which is adequate, however,
                   the home had a bad odor when visited by [the DCS worker]. The
                   Court found that [the child] has been in foster care for a lengthy
                   period of time and has progressed while in foster care, but she needs
                   a stable and permanent home and, due to [Mother’s] limited
                   intelligence and personality disorder, she is unable to parent her
                   daughter. That this is not intentional, however, [Mother] has shown
                   poor choices and poor judgment in her male friends which has led to
                   her child’s placement in foster care.

                   That the petition filed by [DCS] is well taken and should be sustained
                   and relief granted thereunder for the causes as stated therein in that
                   under the provisions of T.C.A. § 36-1-113(g)(3)(A), that on the basis
                   of clear and convincing evidence that termination is in the child’s best
                   interest in that the child has been removed from the custody of the
                   parents by the Court for at least six (6) months, and one or more of
                   the following conditions exist: (i) The conditions which led to the
                   child’s removal or other conditions which in all reasonable
                   probability would cause the child to be subjected to further abuse or
                   neglect and which, therefore, prevent the child’s return to the care of
                   [Mother] still persists; (ii) There is little likelihood that these
                   conditions will be remedied at an early date so that the child can be
                   returned to [Mother] in the near future; and (iii) The continuation of
                   the parent and child relationship greatly diminishes the child’s


       1
           Father did not appeal the termination of his pare ntal rights.

                                                            -2-
               chances of early integration into a stable and permanent home. That
               pursuant to T.C.A. §36-1-113(g)[(8)](A) [&] (B), [Mother] is
               incompetent to adequately provide for the further care and
               supervision of the child because [Mother’s] mental condition is
               presently so impaired and is so likely to remain so that it is unlikely
               that [Mother] will be able to assume or resume the care of and
               responsibility for the child in the near future. Pursuant to T.C.A. §
               36-1-113(g)(2), there has been substantial noncompliance by
               [Mother] with the statement of responsibilities in the Foster Care
               Plan.... That it is, therefore, for the best interest of the said child and
               the public that all of the parental rights of the Defendants, [Father and
               Mother], to the said child be forever terminated and the complete
               custody, control and guardianship of the said child should now be
               awarded to [DCS] ....

                                                   II.

        In this non-jury case, our review is de novo upon the record of the proceedings below; but
the record comes to us with a presumption of correctness as to the trial court’s factual determinations
that we must honor unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Wright
v. City of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995); Union Carbide Corp. v. Huddleston, 854
S.W.2d 87, 91 (Tenn. 1993). The trial court’s conclusions of law, however, are afforded no such
presumption. Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996); Presley v. Bennett,
860 S.W.2d 857, 859 (Tenn. 1993).

                                                  III.

        It is well-settled that “parents have a fundamental right to the care, custody, and control of
their children.” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing Stanley v. Illinois,
405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972)). However, this right is not absolute and may
be terminated if there is clear and convincing evidence justifying termination under the pertinent
statute. Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). Clear and
convincing evidence is evidence which “eliminates any serious or substantial doubt concerning the
correctness of the conclusions to be drawn from the evidence.” O’Daniel v. Messier, 905 S.W.2d
182, 188 (Tenn. Ct. App. 1995).

        The issues raised in the pleadings, and the trial court’s findings, implicate the following
statutory provisions:




                                                  -3-
                      T.C.A. § 37-1-147 (2001)

(a) The juvenile court shall be authorized to terminate the rights of a
parent or guardian to a child upon the grounds and pursuant to the
procedures set forth in title 36, chapter 1, part 1.

                                  ***

                      T.C.A. § 36-1-113 (2001)

(a) The chancery and circuit courts shall have concurrent jurisdiction
with the juvenile court to terminate parental or guardianship rights to
a child in a separate proceeding, or as a part of the adoption
proceeding by utilizing any grounds for termination of parental or
guardianship rights permitted in this part or in title 37, chapter 1, part
1 and title 37, chapter 2, part 4.

                                  ***

(c) Termination of parental or guardianship rights must be based
upon:

(1) A finding by the court by clear and convincing evidence that the
grounds for termination of parental or guardianship rights have been
established; and

(2) That termination of the parent’s or guardian’s rights is in the best
interests of the child.

                                 ***

(g) Initiation of termination of parental or guardianship rights may be
based upon any of the following grounds:

                                  ***

(2) There has been substantial noncompliance by the parent or
guardian with the statement of responsibilities in a permanency plan
or a plan of care pursuant to the provisions of title 37, chapter 2, part
4;

(3)(A) The child has been removed from the home of the parent or
guardian by order of a court for a period of six (6) months and:


                                   -4-
(i) The conditions which led to the child’s removal or other
conditions which in all reasonable probability would cause the child
to be subjected to further abuse or neglect and which, therefore,
prevent the child’s safe return to the care of the parent(s) or
guardian(s), still persist;

(ii) There is little likelihood that these conditions will be remedied at
an early date so that the child can be safely returned to the parent(s)
or guardian(s) in the near future; and

(iii) The continuation of the parent or guardian and child relationship
greatly diminishes the child’s chances of early integration into a safe,
stable and permanent home.

                                 ***

(8)(A) The chancery and circuit courts shall have jurisdiction in an
adoption proceeding, and the chancery, circuit, and juvenile courts
shall have jurisdiction in a separate, independent proceeding
conducted prior to an adoption proceeding to determine if the parent
or guardian is mentally incompetent to provide for the further care
and supervision of the child, and to terminate that parent’s or
guardian’s rights to the child.

(B) The court may terminate the parental or guardianship rights of
that person if it determines on the basis of clear and convincing
evidence that:

(i) The parent or guardian of the child is incompetent to adequately
provide for the further care and supervision of the child because the
parent’s or guardian’s mental condition is presently so impaired and
is so likely to remain so that it is unlikely that the parent or guardian
will be able to assume or resume the care of and responsibility for the
child in the near future, and

(ii) That termination of parental or guardian rights is in the best
interest of the child.

                                 ***




                                  -5-
                                     T.C.A. § 37-2-403 (2001)

               (a)(1) Within thirty (30) days of the date of foster care placement, an
               agency shall prepare a plan for each child in its foster care....

                                                ***

               (2)(A) The permanency plan for any child in foster care shall include
               a statement of responsibilities between the parents, the agency and the
               caseworker of such agency....

                                                ***

               (C) Substantial noncompliance by the parent with the statement of
               responsibilities provides grounds for the termination of parental
               rights, notwithstanding other statutory provisions for termination of
               parental rights, ....

                                                 IV.

        Mother raises numerous issues for our consideration. They can be succinctly divided into
three categories: (1) whether the trial court failed to find the grounds for termination by clear and
convincing evidence; (2) whether the evidence preponderates against the trial court’s determination
that there was clear and convincing evidence of grounds for termination; and (3) whether the trial
court committed certain procedural errors that warrant reversal.

                                                 A.

        Mother first argues that, while the trial court found by clear and convincing evidence that
termination was in the child’s “best interests,” see T.C.A. § 36-1-113(c)(2), it failed to apply the
clear and convincing evidence standard with respect to the grounds for termination, as required by
T.C.A. § 36-1-113(c). We disagree.

       In its final judgment, the trial court stated as follows:

               That the petition filed by [DCS] is well taken and should be sustained
               and relief granted thereunder for the causes as stated therein in that
               under the provisions of T.C.A. § 36-1-113(g)(3)(A), that on the basis
               of clear and convincing evidence that termination is in the child’s best
               interest in that the child has been removed from the custody of the
               parents by the Court for at least six (6) months, and one or more of
               the following conditions exist: (i) The conditions which led to the
               child’s removal or other conditions which in all reasonable


                                                 -6-
                probability would cause the child to be subjected to further abuse or
                neglect and which, therefore, prevent the child’s return to the care of
                [Mother] still persists; (ii) There is little likelihood that these
                conditions will be remedied at an early date so that the child can be
                returned to [Mother] in the near future; and (iii) The continuation of
                the parent and child relationship greatly diminishes the child’s
                chances of early integration into a stable and permanent home. That
                pursuant to T.C.A. §36-1-113(g)[(8)](A) [&] (B), [Mother] is
                incompetent to adequately provide for the further care and
                supervision of the child because [Mother’s] mental condition is
                presently so impaired and is so likely to remain so that it is unlikely
                that [Mother] will be able to assume or resume the care of and
                responsibility for the child in the near future. Pursuant to T.C.A. §
                36-1-113(g)(2), there has been substantial noncompliance by
                [Mother] with the statement of responsibilities in the Foster Care
                Plan.... That it is, therefore, for the best interest of the said child and
                the public that all of the parental rights of the Defendants, [Father and
                Mother], to the said child be forever terminated and the complete
                custody, control and guardianship of the said child should now be
                awarded to [DCS] ....

(Emphasis added). While the trial court undoubtedly could have placed more emphasis on the clear
and convincing evidence standard in its ruling, we find that the court’s reference to “on the basis of
clear and convincing evidence” encompasses not just the best interests of the child, but the grounds
for termination as well. This is abundantly clear from the factual findings of the court, as set forth
in the final judgment, which findings precede the court’s statement that the petition for termination
should be sustained. Furthermore, all of the wording that follows the court’s reference to “clear and
convincing evidence” relates to the grounds for termination. We find and hold that a fair reading
of the trial court’s judgment reflects that the court found grounds for termination based upon clear
and convincing evidence.

                                                    B.

                                                    1.

        The trial court found the following three grounds for termination of Mother’s parental rights:
(1) under T.C.A. § 36-1-113(g)(2), that there has been substantial noncompliance by the parent with
the statement of responsibilities in the plan of care; (2) under T.C.A. § 36-1-113(g)(3)(A), that the
child has been removed from the home of the parent for a period of six months and the conditions
which led to the child’s removal still persist; that there is little likelihood that these conditions will
be remedied; and that the continuation of the parent/child relationship greatly diminishes the child’s
chances for early integration into a safe, stable and permanent home; and (3) under T.C.A. § 36-1-
113(g)(8), that the parent is incompetent to adequately provide for the further care and supervision


                                                   -7-
of the child because the parent’s mental condition is presently so impaired and is likely to remain
so that, consequently, it is unlikely that the parent will be able to assume or resume the care of the
child in the near future. In essence, Mother argues that the evidence preponderates against the trial
court’s findings on each of these grounds.

         With respect to the ground of substantial noncompliance with the plan of care, we agree with
Mother that the evidence does preponderate against the trial court’s finding. The Foster Care Plan,
dated February 16, 1995, required Mother to do the following: (1) provide DCS with a psychological
report on herself; (2) engage in therapy and present proof of progress made; (3) disassociate from
the people Mother fights with and goes to court about; (4) find a home in good repair with working
utilities, comfortable furnishings, and a separate bedroom and bed for the child; (5) complete
parenting classes; and (6) maintain a stable income. A second Plan of Care, dated January 1, 1996,
contained the same requirements.

         The proof in the record reveals that in March, 1995, Mother submitted to a psychological
evaluation, which was provided to DCS in accordance with the plan of care. Mother’s mental health
therapist testified that while Mother missed a number of her therapy appointments in 1994 and 1995,
her attendance later “improve[d] dramatically.” Mother purchased a home and moved away from
the neighbors with whom she was formerly quarreling, in compliance with the plan. The home she
purchased was, in the words of the DCS case worker, “adequate” and met all of the requirements of
the plan of care. The only concern of the case worker was a pervasive odor in the house. Mother
did attend the required parenting classes, though she was unable to successfully complete the classes
because she could not pass the final parenting exam. Due to her mental disabilities, Mother receives
social security disability, which provides her with a stable, if small, income.

        In light of these facts, we cannot say that there is clear and convincing evidence that Mother
has not substantially complied with the plan of care. With the exception of her poor attendance in
the early years of her therapy sessions and her inability to pass the final parenting exam, Mother has
completed all of the requirements of the plan. We do not believe that the partial failure to complete
two of the six requirements amounts to substantial noncompliance, and we therefore find that the
evidence preponderates against the trial court’s findings with respect to this ground for termination.

         However, “[i]nitiation of termination of parental ... rights may be based upon any” of nine
statutory grounds. T.C.A. § 36-1-113(g) (emphasis added). In addressing the issue of failure to
remedy the conditions preventing the return of the child, the court found by clear and convincing
evidence that the child had been in the custody of DCS for at least six months and further held that
“(i) [t]he conditions which led to the child’s removal ... still persist[]; (ii) [t]here is little likelihood
that these conditions will be remedied at an early date ...; and (iii) [t]he continuation of the ...
relationship greatly diminishes the child’s chances of early integration into a stable and permanent
home.” We cannot say that the evidence preponderates against these findings.

       Mother’s psychological evaluations revealed that she possesses an IQ of 67, which places her
in the mild range of mental retardation. She was diagnosed as having “major depression with


                                                    -8-
psychotic features” and “anxiety disorder.” The psychological examiner, who had performed a
disability evaluation of Mother in February, 1994 and a psychological evaluation in March, 1995,
testified that Mother’s condition was “much worse” at the second evaluation.

       The mental health therapist with whom Mother worked testified that he “[did not] see a very
favorable prognosis for much significant behavioral change” in Mother and that her level of paranoia
had increased throughout the course of the therapy sessions. He further testified that he did not think
Mother had the knowledge, insight or judgment to parent her child, and that there was virtually
nothing more Mother could do to acquire those skills.

        There is clear and convincing evidence to support the trial court’s finding that these
conditions are unlikely to be remedied in the near future and that the continuation of Mother’s legal
relationship with the child will greatly diminish the child’s chances of an early integration into a
stable home environment.

        Turning to the third ground for termination, that of mental incompetence, we find that the
evidence does not preponderate against the trial court’s finding – made by clear and convincing
evidence – that Mother’s mental condition is so impaired that it is unlikely she will be able to
properly care for her child in the near future. It is undisputed that Mother has numerous mental
disabilities and that, in spite of her efforts in therapy, she has been unable to improve. Mother’s
therapist testified at trial that Mother had not shown much insight into what needed to be done to
regain custody of her child or to be a good parent. When asked if medication could assist Mother,
the therapist responded, “I don’t think it’s going to make a significant difference in her level of
functioning.”

         While we recognize that Mother is essentially helpless to improve her mental condition and
that her actions are not willful, mental incompetence is nevertheless a valid ground for terminating
parental rights. See T.C.A. § 36-1-113(g)(8). In State Dep’t of Human Servs. v. Smith, 785 S.W.2d
336, 338 (Tenn. 1990), the Supreme Court stated that to hold otherwise “would nullify a significant
part of the legislative plan for the welfare of dependent and neglected children.” The court went on
to opine that “[a]n obvious result of the holding is to condemn a child, whose parents are unfit to
properly care for the child because of mental illness, to a life in serial foster homes without any
possibility of a stable, permanent home.” Id. When the interests of a parent and child conflict, the
conflict must be resolved in favor of the child, see T.C.A. § 37-2-401(c) (2001), and therefore, we
find that while Mother has made efforts at improving her mental condition, her inability to do so
provides clear and convincing evidence of a second ground for the termination of her parental rights.

                                                  2.

        Finally, we must examine the best interests of the child. The factors a court must consider
when deciding whether the termination of parental rights is in the best interest of the child are set
forth in T.C.A. § 36-1-113(i):



                                                 -9-
              (1) Whether the parent or guardian has made such an adjustment of
              circumstance, conduct, or conditions as to make it safe and in the
              child’s best interest to be in the home of the parent or guardian;

              (2) Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does not
              reasonably appear possible;

              (3) Whether the parent or guardian has maintained regular visitation
              or other contact with the child;

              (4) Whether a meaningful relationship has otherwise been established
              between the parent or guardian and the child;

              (5) The effect a change of caretakers and physical environment is
              likely to have on the child’s emotional, psychological and medical
              condition;

              (6) Whether the parent or guardian, or other person residing with the
              parent or guardian, has shown brutality, physical, sexual, emotional
              or psychological abuse, or neglect toward the child, or another child
              or adult in the family or household;

               (7) Whether the physical environment of the parent’s or guardian’s
               home is healthy and safe, whether there is criminal activity in the
               home, or whether there is such use of alcohol or controlled substances
               as may render the parent or guardian consistently unable to care for
               the child in a safe and stable manner;

               (8) Whether the parent’s or guardian’s mental and/or emotional status
               would be detrimental to the child or prevent the parent or guardian
               from effectively providing safe and stable care and supervision for the
               child; or

               (9) Whether the parent or guardian has paid child support consistent
               with the child support guidelines promulgated by the department
               pursuant to T.C.A. § 36-5-101.

        The testimony of Mother’s therapist and the psychological examiner reveal that Mother has
not been able to improve her mental condition to the point where she can understand how to
effectively parent her child. See T.C.A. § 36-1-113(i)(1). Further, Mother’s therapist opined that



                                                -10-
he does not anticipate that Mother will be able to make the necessary changes and that he does not
know how Mother could acquire the skills she needs. See T.C.A. § 36-1-113(i)(2).

        The child’s foster care worker testified that the child had a very strained relationship with
Mother and that the child was not interested in visitation with Mother. The DCS case worker stated
that the child had indicated that she did not want to continue visitation with Mother. See T.C.A. §
36-1-113(i)(4).

        The child has been in foster care for over seven and a half years. The foster care family with
whom the child has been living for most of the seven and a half years is interested in adopting her,
and the foster care worker testified that the child hopes to be adopted by her foster parents. A change
in caretakers at this time, i.e., returning the child to the care of Mother, would likely have a
profoundly negative psychological and emotional impact on the child. See T.C.A. § 36-1-113(i)(5).

         While Mother currently resides with her cousin, she has lived with men over time and has
left the child in the care of men who have sexually abused the child in the past. See T.C.A. § 36-1-
113(i)(6). As the therapist testified, Mother’s mental condition has not improved with counseling
and the therapist does not think that Mother has the knowledge, insight, or judgment to effectively
parent her child. See T.C.A. § 36-1-113(i)(7) & (8).

        The trial testimony reveals that Mother has maintained regular visitation with the child. See
T.C.A. § 36-1-113(i)(3). The trial court did not address the issue of child support, and there is no
specific evidence in the record before us regarding this matter. See T.C.A. § 36-1-113(i)(9).

        We conclude that the evidence contained in the record does not preponderate against the trial
court’s finding by clear and convincing evidence that the termination of Mother’s parental rights is
in the best interests of the child.

                                                  C.

        Mother raises numerous procedural issues that we will now address. First, Mother contends
that the trial court’s judgment does not appear to have been entered by the court clerk. Our review
of the record reveals that the judgment was indeed entered by the clerk, as a faint stamp of the court
clerk appears on the first page of the judgment. Mother also contends that this judgment was not
submitted to Mother’s attorney before entry and that an unsigned copy was later mailed to Mother’s
attorney. The Tennessee Rules of Civil Procedure require that a final judgment contain:

               (1) the signatures of the judge and all parties or counsel, or

               (2) the signatures of the judge and one party or counsel with a
               certificate of counsel that a copy of the proposed order has been
               served on all other parties or counsel, or



                                                 -11-
                (3) the signature of the judge and a certificate of the clerk that a copy
                has been served on all other parties or counsel.


Tenn. R. Civ. P. 58 (emphasis added). As this judgment was signed by the trial judge and counsel
for DCS, and as the certificate of service indicates that a “true and exact copy” of the judgment was
mailed to both Mother’s counsel and the Guardian ad Litem, the entry of the judgment is clearly in
compliance with the Rules of Civil Procedure. We find no merit in this issue.

        Mother next contends that the record does not indicate that the trial court advised the parties
of their right to appeal, pursuant to Tenn. R. Juv. P. 32(h), nor does the record indicate that the trial
court advised the parties of the time limits and manner for perfecting an appeal, pursuant to Tenn.
R. Juv. P. 36(d). As Mother timely filed her Notice of Appeal on March 18, 1998, one week after
the entry of the trial court’s judgment, and as no party to this appeal has raised an issue relating to
the timeliness of the appeal, we find the alleged errors, even if true, to be harmless. This issue is
therefore without merit.

        Mother raises numerous alleged errors relating to the earlier dependency and neglect
proceedings in this case, including an alleged violation of due process in the said proceedings.
However, this Court has held that any violation of due process in dependency and neglect
proceedings may be cured by a subsequent valid termination of parental rights proceeding. See State
Dept. of Human Servs. v. Grove, C.A. 153, 1989 Tenn. App. LEXIS 45, at *7-8 (Tenn. Ct. App.
E.S., filed January 20, 1989), perm. app. denied, May 1, 1989. As for other errors claimed by
Mother in the dependency and neglect proceedings, our careful review of the transcript and the trial
court’s judgment reveals that the trial court in the instant case did not rely on those proceedings in
making its decision. Consequently, any alleged error is harmless, and we find no merit in these
issues.

         Mother next contends that the trial court erred in relying on the expert testimony of Mother’s
mental health therapist in that he was not qualified to render opinions on Mother’s parenting
abilities. Our review of the record reveals that Mother did not object to this expert testimony at trial.
Issues not raised at trial may not be raised for the first time on appeal. Simpson v. Frontier Cmty.
Credit Union, 810 S.W.2d 147, 153 (Tenn. 1991); Lawrence v. Stanford, 655 S.W.2d 927, 929
(Tenn. 1983). Accordingly, we decline to address this issue.

        Finally, Mother argues that the record in this case is incomplete and that the four-year delay
in transmitting the appeal from the trial court to this court is a violation of Mother’s due process
rights, among other things. With respect to the contention that the record is incomplete, it was
Mother’s responsibility, as the appellant, to file a complete record demonstrating the errors upon
which she relies. Tenn. R. App. P. 24. To the extent the record is incomplete, this omission is the
fault of Mother. As Mother did not comply with the applicable rules of the Rules of Appellate
Procedure, she cannot now be heard to complain. Furthermore, as the appellant, it was Mother’s
responsibility to raise the issue of any delay in the transmission of the appeal with the trial court.


                                                  -12-
The record reveals that it was DCS, not Mother, who eventually filed a motion to resolve this appeal.
These issues are without merit.

                                                  V.

        The judgment of the trial court is affirmed. This case is remanded for enforcement of the trial
court’s judgment and for collection of costs assessed below, all pursuant to applicable law. Costs
on appeal are taxed to the appellant, B.J.A.L.


                                                        _______________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                 -13-